Citation Nr: 0818096	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  04-27 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for asbestosis. 

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to 
asbestosis. 

3.  Entitlement to service connection for bilateral pleural 
calcification with chronic interstitial fibrosis, to include 
as secondary to asbestosis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to June 
1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, 
wherein the RO&IC denied service connection for asbestosis, 
COPD and bilateral pleural calcification with chronic 
interstitial fibrosis.  The veteran timely appealed the RO's 
August 2003 rating action to the Board.  Jurisdiction of the 
claims files currently resides within the Newark, New Jersey 
RO. 

In September 2004, the veteran testified before a Decision 
Review Officer (DRO) at the Newark, New Jersey RO.  A copy of 
the hearing transcript has been associated with the claims 
files.  


FINDINGS OF FACT

1.  The veteran does not currently have asbestosis or COPD.

2.  The veteran's bilateral pleural calcification with 
chronic interstitial fibrosis was not manifested in service 
or for many years thereafter, and the competent medical 
evidence of record weighs against a finding of any link 
between the diagnosed disorder and any aspect of the 
veteran's period of service, including to the claimed in-
service exposure to asbestos.


CONCLUSIONS OF LAW

1.  Service connection for asbestosis is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Service connection for COPD is not warranted.  38 
U.S.C.A. §§ 1110, 5107; 
38 C.F.R. § 3.303.

3.  Service connection for bilateral pleural calcification 
with chronic interstitial fibrosis is not warranted.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

       Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).   See, 
also, the United States Court of Appeals for Veterans Claims 
(Court) decision in 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-
21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the issues on appeal, VA provided the veteran 
with notice on the Pelegrini II VCAA elements in a June 2003 
letter.  The letter did not explicitly tell the veteran to 
submit all relevant evidence in his possession.  The letter 
did, however, tell him to let VA know of any evidence he 
thought would support his claims, that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal entity, and told 
him where to send what "we need."  

In addition, the Court has also held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Since the 
instant service connection claims are being denied, no 
effective date(s) or rating(s) is/are being set, and the lack 
of notice as to these elements is not prejudicial.  Id.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  The veteran was provided pre-adjudication 
VCAA notice via a June 2003 letter.  Id. 

       Duty to Assist 

Regarding VA's duty to assist the appellant with his claim on 
appeal, service medical and personnel records, post-service 
private and VA examination and clinical treatment reports, 
testimony of the veteran, and statements of the appellant, 
his family and service representative, have been associated 
with the claims files.  In addition, the veteran underwent a 
VA respiratory diseases examination in June 2003, conducted 
by an examiner who had reviewed the claims files.  A copy of 
the June 2003 VA examination report has been associated with 
the claims file.  In addition, VA contacted and received 
responses from several government agencies regarding the 
veteran's claimed asbestos exposure aboard the USS ADRIA in 
1952.  (see, March 2005 and November 2007 responses from 
National Archives and Records Administration (NARA) and 
Department of Transportation (DOT), Maritime Administration, 
respectively. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

II.  Laws and Regulations

Service connection -general criteria 

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Service connection may be granted on the basis of a post- 
service initial diagnosis of a condition when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Secondary Service Connection-criteria

The Board also notes that during his September 2004 hearing 
before a DRO at the Newark, New Jersey RO, the veteran 
testified that his COPD and bilateral pleural calcification 
with chronic interstitial fibrosis were secondary to his 
asbestosis.  (Transcript (T.) at page (pg.) 2). In this 
regard, the Board notes that service connection for a 
disability may be granted as secondary to incurrence or 
aggravation due to a separately service-connected disorder 
under VA regulations in certain circumstances.  38 C.F.R. § 
3.310 (2007); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

For 38 C.F.R. § 3.310 to be applicable, however, service 
connection must be in effect for the underlying disorder-
here, asbestosis.   Given the Board's unfavorable 
determination of the claim of service connection for 
asbestosis, as described below, 38 C.F.R. § 3.310 is not 
applicable in this case and will not be further considered.

Asbestosis criteria

As to claims for service connection for asbestosis or other 
asbestosis-related diseases, VA has issued a circular on 
asbestosis-related diseases.  This circular, DVB Circular 21-
88-8, Asbestosis-Related Diseases (May 11, 1988) (DVB 
Circular), provides guidelines for considering compensation 
claims based on exposure to asbestosis.  The information and 
instructions from the DVB Circular were included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, para. 
7.68 (Sept. 21, 1992).

Subsequently, the M2-1 provisions regarding asbestosis 
exposure were amended. The new M21-1 guidelines were set 
forth at M21-1, Part VI, para. 7.21 (Oct. 3, 1997).  The 
guidelines provide, in part, that the clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease; that VA is to develop any 
evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  See Ashford v. Brown, 10 Vet. App. 120 
(1997); 
McGinty v. Brown, 4 Vet. App. 428 (1993).



III.  Legal Analysis

The veteran contends, in written statements and testimony 
presented throughout the duration of the appeal, that he was 
exposed to asbestos fibers while living aboard the USS ADRIA 
(AF-30), which was undergoing renovation in the Bethlehem 
Steel Shipyards in Baltimore, Maryland in 1952.  He concedes 
that prior and subsequent to service, he was employed in 
environments that involved handling asbestos- contained 
materials.  The veteran maintains, however, that during his 
post-service employment with VA, safety precautions, such as 
being issued protective gear, protected him from asbestos 
exposure.  (Transcript (T.) at pages (pgs.4-9). 

After a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against service 
connection for asbestosis, COPD and bilateral pleural 
calcification with interstitial fibrosis as due to exposure 
to asbestos.
        
        Asbestosis and COPD

The Board notes that the crux of the veteran's claims for 
service connection for asbestosis and COPD hinge on whether 
there is competent medical evidence that the veteran 
currently has said disabilities.  

As discussed above, the first element of service connection 
is a current medical diagnosis of asbestosis and COPD.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In this case, 
private treatment records reflect that the veteran first 
complained of chest pain in the late 1970's; a diagnosis of 
right lower low pneumonia was entered in 1979.  Subsequent 
private treatment records contain diagnoses of COPD and 
asbestosis, with the most recent being in January and March 
2003.  (see, December 1992 and January and March 2003 
reports, treatment reports,  prepared by S. M. D., M. D. and 
Monmouth Pulmonary and Critical Care, respectively).  

The aforementioned diagnoses of COPD and asbestosis were not, 
however, confirmed during a June 2003 VA examination.  A 
review of that examination report shows that the VA examiner 
recorded the veteran's history of service and post-service 
asbestos exposure, which is consistent with that previously 
noted herein.  The VA examiner also indicated that he had 
reviewed previous chest X-rays, electrocardiogram and 
pulmonary function tests, which were performed in November 
2002 and February 2003, respectively.  

After a review of said tests and a physical evaluation of the 
appellant, the June 2003 VA examiner entered the following 
diagnoses:  (1) "History of chronic obstructive pulmonary 
disease.  Currently, he has symptoms of chronic cough with 
expectoration;" and (2)  "History of asbestosis and 
asbestos exposure."  (see, June 2003 VA examination report).  
There is no medical evidence, private or VA, since June 2003 
that contains medical evidence demonstrating that the veteran 
currently (italics added for emphasis) has asbestosis and 
COPD.  The June 2003 VA examiner noted the veteran was 
scheduled for a follow-up with his primary care physician.  
The Board observes that even if said primary-care treatment 
reports were obtained and showed current diagnoses of 
asbestosis and COPD, as will be discussed below, the 
preponderance of the evidence is against a finding that said 
disabilities-if demonstrated-are related to in-service 
asbestos exposure, as alleged by the veteran.  

In sum, the preponderance of the medical evidence establishes 
that the veteran does not have currently have asbestosis and 
COPD.  As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claims that would give rise to a reasonable doubt in favor of 
the appellant, the benefit-of-the-doubt rule is not for 
application.  See, 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App., 49, 54-56 (1990).  

        Bilateral Pleural Calcification with Interstitial 
Fibrosis

After a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against service 
connection for bilateral pleural calcification with 
interstitial fibrosis as due to exposure to asbestos.  In 
reaching the foregoing determination, the Board notes that 
the crux of the veteran's case hinges on whether or not he 
was, in fact, exposed to asbestos during military service 
and, if so, whether said exposure caused his current 
bilateral pleural calcification with interstitial fibrosis.
Service medical records, to include a June 1953 separation 
examination report, are entirely negative for any lung 
pathology.  Chest X-rays performed throughout service were 
reported as "negative. " The records are also negative for 
references to exposure to asbestos.  

Service personnel records show that the veteran served aboard 
the USS ADRIA (AF-30) from March 31, 1952 to June 12, 1953.  
The veteran's military occupational specialty was a 
storekeeper.  

As discussed in the preceding paragraphs, the earliest 
evidence of any lung disorder after service was in the late 
1970's.  At that time, the veteran was seen by a private 
physical for complaints of chest pain; a diagnosis of right 
lower lobe pneumonia was entered in 1979.  While Private and 
VA physicians have diagnosed the veteran as having bilateral 
pleural calcification with interstitial fibrosis, they have 
not provided an opinion on the etiological relationship, if 
any, between said disability and the veteran's alleged in-
service asbestos exposure.  (see, December 1992 treatment 
record, prepared by S. M. D., M. D., and June 2003 VA 
examination report).  Even if the aforementioned private and 
VA physicians determined that the veteran's current bilateral 
pleural calcification with interstitial fibrosis was 
etiologically related to asbestos exposure during military 
service, said opinions would be based on an inaccurate 
factual premise, namely that the USS ADRIA (AF-30) underwent 
renovations that exposed the veteran to asbestos in 1952.  

To this end, in response to VA's inquiry regarding any 
extensive renovation and removal of asbestos products aboard 
the USS ADRIA in 1952 and 1953, NARA, along with the 
Department of Transportation, stated that a review of the USS 
ADRIA's deck logs showed that it was in Baltimore, [Maryland] 
from January 31, to April 1, 1952.  NARA stated that while 
the deck logs contained information of the location of the 
USS ADRIA, that they did not reference any asbestos removal 
or any other maintenance work regarding said ship.  NARA also 
stated that a review of correspondence files for 1952 and 
1953 from the Navy's Bureau of Ships--a government agency 
responsible for construction and repair of ships--did not 
include any reference to extensive overhauls or the use of 
removal of asbestos products aboard the USS ADRIA.  (see, 
March 2005 and November 2007 responses from NARA and 
Department of Transportation, Maritime Administration, 
respectively).  In view of the foregoing, and as noted above, 
any opinion obtained, private or VA, would be, therefore, 
speculative and based on an unverified and inaccurate history 
of the veteran having been exposed to asbestos during 
renovations aboard the USS ADRIA in 1952.  An opinion based 
upon an inaccurate factual premise has no probative value.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinions, as indicated during 
his testimony before a DRO in September 2004, and numerous 
statements submitted throughout the duration of the appeal.

Even if the veteran's testimony and written statements could 
be read as claiming continuity of symptomatology since 
service, such history is substantially rebutted by the 
complete absence of any lung pathology either in service, or 
for more decades thereafter, and NARA's report that the USS 
ADRIA did not undergo any extensive renovations or the 
removal of asbestos products in 1952, as maintained by the 
appellant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 
(Fed. Cir. 2006) (holding the Board is obligated to, and 
fully justified in, determining whether lay testimony is 
credible in and of itself, and that the Board may weigh the 
absence of contemporary medical evidence against lay 
statements).

More over, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis of asbestosis 
or a competent opinion as to medical causation. Accordingly, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value as to the matter of 
medical diagnoses and causation.  See also Layno v. Brown, 6 
Vet. App. 465, 470 (1994) (a veteran is competent to report 
that on which he or she has personal knowledge); Espiritu v. 
Derwinski, 
2 Vet. App. 482 (1992) (a veteran is not competent to offer 
opinions on medical diagnosis or causation).

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for bilateral pleural 
calcification with interstitial fibrosis and it must be 
denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for asbestosis is denied. 

Service connection for COPD is denied. 

Service connection for bilateral pleural calcification with 
interstitial fibrosis is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


